
	

113 HR 2358 IH: Preference for Local Veteran Contractors Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2358
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to give preference to local contractors, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preference for Local Veteran
			 Contractors Act.
		2.Preference for local
			 contractors
			(a)Local
			 contractors
				(1)In
			 generalChapter 5 of title 38, United States Code, is amended by
			 inserting after section 513 the following new section:
					
						513A.Preference for
				local contractors
							(a)In
				general(1)The Secretary shall give
				preference for awarding a covered contract to a local contractor.
								(2)In giving preference for awarding a covered
				contract to a local contractor under paragraph (1)—
									(A)if such local contractor is a small
				business concern, such preference shall be given in accordance with section
				8127(i) of this title; and
									(B)if
				such local contractor is not a small business concern, the local contractor
				shall be treated as a contractor covered under section 8127(i)(7).
									(b)Notice
				requiredIf the Secretary awards a covered contract to a
				contractor that is not a local contractor, the Secretary shall publish a public
				notice explaining why a local contractor was not awarded the contract.
							(c)DefinitionsIn
				this section:
								(1)The term
				covered contract means a contract for—
									(A)the construction
				or maintenance of a facility of the Department; or
									(B)services provided
				to a particular facility or campus of the Department.
									(2)The term
				local contractor means a prime contractor that—
									(A)submits a bid or
				proposal for a covered contract; and
									(B)has its principal
				offices or location within a 60-mile radius of the facility of the Department
				covered by such
				contract.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 513 the following
			 new item:
					
						
							513A. Preference for local
				contractors.
						
						.
				(3)Conforming
			 amendmentSection 8106(a) of title 38, United States Code, is
			 amended by striking The Secretary and inserting In
			 accordance with section 513A of this title, the Secretary.
				(b)Small business
			 concernsSection 8127(i) of title 38, United States Code, is
			 amended to read as follows:
				
					(i)Priority for
				Contracting PreferencesPreferences for awarding contracts to
				small business concerns shall be applied in the following order of
				priority:
						(1)Contracts awarded pursuant to subsection
				(b), (c), or (d) to small business concerns owned and controlled by veterans
				with service-connected disabilities that, for purposes of such a contract, are
				local contractors under section 513A of this title.
						(2)Contracts awarded pursuant to subsection
				(b), (c), or (d) to small business concerns owned and controlled by veterans
				with service-connected disabilities that are not covered by paragraph
				(1).
						(3)Contracts awarded pursuant to subsection
				(b), (c), or (d) to small business concerns owned and controlled by veterans
				that—
							(A)are not covered by
				paragraphs (1) or (2); and
							(B)for purposes of
				such a contract, are local contractors under section 513A of this title.
							(4)Contracts awarded
				pursuant to subsection (b), (c), or (d) to small business concerns owned and
				controlled by veterans that are not covered by paragraphs (1), (2), or
				(3).
						(5)Contracts awarded pursuant to section 8(a)
				of the Small Business Act (15 U.S.C. 637(a)) or section 31 of such Act (15
				U.S.C. 657a) to a contractor that, for purposes of such a contract, are local
				contractors under section 513A of this title.
						(6)Contracts awarded pursuant to any other
				small business contracting preference to a contractor that, for purposes of
				such a contract, are local contractors under section 513A of this title.
						(7)Contracts awarded pursuant to section 8(a)
				of the Small Business Act (15 U.S.C. 637(a)) or section 31 of such Act (15
				U.S.C. 657a) to a contractor that is not covered by paragraph (5).
						(8)Contracts awarded pursuant to any other
				small business contracting preference to a contractor that is not covered by
				paragraph
				(6).
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act.
			
